Case 19-10234-KG   Doc 348   Filed 03/28/19   Page 1 of 13
                                         Case 19-10234-KG                                        Doc 348                     Filed 03/28/19                              Page 2 of 13



In re: Things Remembered, Inc. et. al.                                                                                                           Case No. 19-10234 (KG)
                     Debtor                                                                                                                      Reporting Period: February 6, 2019 - March 7, 2019
                                                     SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
In re: Things Remembered, Inc.
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                       BANK ACCOUNTS                                             CURRENT MONTH                            CUMULATIVE FILING TO DATE
                                                          OPER.         PAYROLL            TAX           OTHER                ACTUAL                  PROJECTED                ACTUAL            PROJECTED
CASH BEGINNING OF MONTH                                 $6,286,639                                                              $6,286,639                  $6,762,000          $6,286,639             $6,762,000


RECEIPTS
CASH SALES
ACCOUNTS RECEIVABLE
LOANS AND ADVANCES
SALE OF ASSETS
OTHER (ATTACH LIST)
TRANSFERS (FROM DIP ACCTS)
                                                     SEE ATTACHMENT
  TOTAL RECEIPTS


DISBURSEMENTS
NET PAYROLL
PAYROLL TAXES
SALES, USE, & OTHER TAXES
INVENTORY PURCHASES
SECURED/ RENTAL/ LEASES
INSURANCE
ADMINISTRATIVE
SELLING
OTHER (ATTACH LIST)


OWNER DRAW *
TRANSFERS (TO DIP ACCTS)


PROFESSIONAL FEES
U.S. TRUSTEE QUARTERLY FEES
COURT COSTS
TOTAL DISBURSEMENTS


NET CASH FLOW
(RECEIPTS LESS DISBURSEMENTS)



CASH - END OF MONTH                                     $9,652,265                                      $577,655               $10,229,920                  $7,750,000         $10,229,920             $7,750,000
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                                             THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                                                                                                   $16,698,000
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                                            $0
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                                              $0
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                                       $16,698,000


- Beginning Cash Balance for Operational Account value 0 due to cash being swept to Wells Fargo master operating account #6661
- Ending Cash Balance dated as of sale March 7, 2019.
- Ending Cash Balance does not include $3m Enesco Deposit in ending balance as a result of agreement forbidding release of payment until closing of deal.
- Ending Cash Balance reflects an additional $577k from sweep and deposit accounts that are not illustrated during the captured time period on Cash & Disbursements
reconcilation on MOR 1
- Debtors TRM Holdco Corp. (Case No. 19-10236 (KG)) and TRM Holdings Corporation (Case No. 19-10238 (KG)) had no cash receipts or disbursements during the reporting period.




                                                                                                                                                                                                                    FORM MOR-1
                                                                                                                                                                                                                         (04/07)
Things Remembered, Inc.                     Case 19-10234-KG                           Doc 348                  Filed 03/28/19                     Page 3 of 13
MOR-1 Supplement                                               Feb              Feb              Feb               Feb               Mar
Cash Flow - US
                                                                Petition Week                                                         Sale Week
                                                                  2/6 - 2/9                                                            3/3 - 3/7
                                                                     2019          2019              2019                 2019           2019          Actuals        Budget
                                                                   Week 1         Week 2            Week 3               Week 4        Week 5          5 - Wks       5 - Wks
                                                    ($ in 000s)    WE 2/9         WE 2/16           WE 2/23              WE 3/2         WE 3/7        Ending 3/7    Ending 3/7             Comments:
                                                                    Actual        Actual            Actual               Actual         Actual
  I. Cash Flow
        Proceeds
           1.) Sale Proceeds1                                            -                -                -                  -                -             -             -
           2.) GOB Receipts                                            1,090            4,333            3,970                931              -          10,324        12,285
           3.) Proceeds from Wholesale Sales                             -                -                -                  161              -             161           -       Timing related variance
           4.) Sale of Home Office                                       -                -                -                  -                -             -             -
           5.) Sale of Engraving Equipment                               -                -                166                522              -             688           -       Timing related variance
           6.) Return of Deposits                                        -                -                -                  -                -             -             -
           7.) Net Sales Receipts                                        757            2,151            1,501              1,907            1,353         7,669         6,470
           8.) Return of Funds from Canada                               -                -                -                  -                -             -             -
           9.) Release of Funds from Spring Goods Escrow                 -                -                -                1,800              -           1,800         2,200     Timing related variance
         10.)     Total Receipts                                       1,847            6,484            5,637              5,321            1,353        20,641        20,955

        Operating Disbursements:
         11.) Non-Merchandise Vendor Pay                                 -               109               262                193               39            604         1,577
         12.) Merchandise Vendor Pay                                     -               395             4,423                -                 56          4,874         5,273    Timing related variance
         13.) Occupancy                                                  -               -                 -                   76            1,489          1,565           -      Timing related variance
         14.) Deposits and Prepaids                                      -               -                 113                 29              -              142           600
         15.) Brokerage Fees                                             -               -                 -                  -                -              -             -
         16.) Sales Tax Payment                                          -               730               -                  -                -              730           652
         17.) Insurance                                                  -               -                 -                  -                -              -             185
         18.) GOB Expenses (to Hilco/GB)                                 -               -                 202                175              275            652           834
         19.) GOB Operating Expenses                                      55              50                29                110              -              244           489
         20.) Transfer to Spring Goods Escrow                          2,200             -                 -                  -                -            2,200         2,200
         21.)   Total Operating Disbursements                          2,255            1,284            5,028                584            1,859        11,010        11,810

        Payroll Related Disbursements:
         22.) Store Payroll                                              -                69             1,799                532            1,604          4,004         3,968
         23.) Home Office and FC Payroll                                 -               132               597                133              366          1,228         2,271
         24.) Severance & WARN                                           -               -                 -                  -                -              -             -
         25.) PTO Payout                                                 -               -                 -                  -                215            215           -
         26.)   Total Payroll Related Disbursements                      -               201             2,396                665            2,185          5,448         6,239

        Restructuring Costs:
         28.) Interest & Fees                                            -                -                 -                 240              -             240             87
         29.) Professional Fees                                          -                -                 -                 -                -             -            2,035    Timing related variance
         30.) Stub Rent                                                  -                -                 -                 -                -             -              -
         31.) 503(b)9 Claims                                             -                -                 -                 -                -                            -
         32.) Other Executory Contract Cures                             -                -                 -                 -                -              -           1,578    Timing related variance
         33.)   Total Restructuring Costs                                -                -                 -                 240              -             240          3,700

         34.) Total Disbursements                                      2,255            1,485            7,424              1,489            4,045        16,698        21,749

         35.)   Net Cash Flow                                           (408)           4,999            (1,787)            3,832           (2,692)         3,944          (795)
  III. Financing
          Cash Available:
           36.) Beginning Cash                                         6,287            5,878           10,877              9,090           12,922         6,287          5,530
           37.) +/- Net Cash Flow                                       (408)           4,999           (1,787)             3,832           (2,692)        3,944           (795)
           38.) Ending Cash (Before Debt Reductions)                   5,878           10,877            9,090             12,922           10,230        10,230          4,735
           39.) - Minimum Cash Balance                                (7,000)          (7,000)          (7,000)            (7,000)          (7,000)       (7,000)        (7,000)
           40.)    Cash Available                                        -              3,877            2,090              5,922            3,230           -              -

        Debt Rollforward:
         41.) Total ABL Debt                                          18,724           18,724           18,724             18,724           18,724        18,724        18,724
         42.) Total Term Debt                                        124,921          124,921          124,921            124,921          124,921       124,921       124,921
         43.) Total Senior Secured Debt                              143,645          143,645          143,645            143,645          143,645       143,645       143,645
         44.) - Debt Paydown                                             -                -                -                  -                -             -             -
         45.) Ending Senior Secured Debt                             143,645          143,645          143,645            143,645          143,645       143,645       143,645

        Cash Balance Rollforward:
         46.) Beginning Cash                                           6,287            5,878           10,877              9,090           12,922         6,287          5,530
         47.) +/- Net Cash Flow                                         (408)           4,999           (1,787)             3,832           (2,692)        3,944           (795)
         48.) - Reductions to Debt                                       -                -                -                  -                -             -              -
         49.) Ending Cash (After Debt Reductions)                      5,878           10,877            9,090             12,922           10,230        10,230          4,735

         50.)   Funds Available after Senior Secured Debt                -                -                 -                 -                -              -             -

1 - $3M of sale proceeds were received into escrow the week of 2/9. It has not been included in the
      Company's cash balance as it is not available until the sale closing provisions of the APA are met
- Debtors TRM Holdco Corp. (Case No. 19-10236 (KG)) and TRM Holdings Corporation (Case No. 19-10238 (KG))
had no cash receipts or disbursements during the reporting period.




                                                                                              DRAFT - Subject to Change                                                                       3/27/2019 5:16 PM
                                                                                               Privileged Confidential                                                                               Page 1 of 1
                             SCHEDULE OF BANK ACCOUNTS AND MONTH END ACCOUNT BALANCE
    Case 19-10234-KG
Things Remembered, Inc.                 Doc 348             Filed 03/28/19                    Page 4 of 13
Bank Account Balances - MOR 1a
Period Ending March 7, 2019




             Name of Institution       Type of Account Last 4 digits of account number       Ending Balance March 7, 2019
WELLS FARGO                           OPERATING                       6661               $                        9,652,265
FIFTH THIRD                           DEPOSIT                         2696               $                              -
WELLS FARGO                           COLLATERAL                      5021               $                          250,000
FIFTH THIRD                           COLLATERAL                      8859               $                          100,081
BANK OF AMERICA                       DEPOSIT                         9186               $                           15,994
WELLS FARGO                           DEPOSIT                         0294               $                            9,756
THE HUNTINGTON NATIONAL BANK          DEPOSIT                         3866               $                           97,150
PNC                                   DEPOSIT                         6837               $                           48,094
JP MORGAN CHASE                       DEPOSIT                         8248               $                            5,033
KEY BANK                              DEPOSIT                         7787               $                            5,150
US BANK                               DEPOSIT                         5232               $                            3,516
FIFTH THIRD                           DEPOSIT                         5688               $                            3,256
CAPITAL ONE                           DEPOSIT                         3586               $                            2,500
CITIZENS                              DEPOSIT                         9900               $                            4,324
TERRITORIAL SAVINGS BANK              DEPOSIT                         9995               $                              -
ARMED FORCES                          DEPOSIT                         3695               $                            6,786
SALEM FIVE                            DEPOSIT                         3890               $                            3,065
FORT HOOD NATIONAL BANK               DEPOSIT                         0942               $                            6,390
COMMERCE BANK                         DEPOSIT                         6139               $                              -
ARMED FORCES                          DEPOSIT                         5301               $                            2,058
TERRITORIAL SAVINGS BANK              DEPOSIT                         9821               $                              -
BB&T                                  DEPOSIT                         8603               $                            4,258
FIRST CITIZENS BANK                   DEPOSIT                         0294               $                            3,498
WELLS FARGO                           DEPOSIT                         0640               $                              -
REGIONS FINANCIAL CORPORATION         DEPOSIT                         5667               $                            3,702
M&T BANK                              DEPOSIT                         7038               $                            3,043
CIBC                                  DEPOSIT                         0409               $                              -
WELLS FARGO                           DEPOSIT                         0580               $                              -
FIFTH THIRD                           DEPOSIT                         0641               $                              -
BANK OF AMERICA                       DEPOSIT                         0778               $                              -
BANK OF AMERICA                       DEPOSIT                         0798               $                              -
CIBC                                  DEPOSIT                         0809               $                              -
BANK OF AMERICA                       DEPOSIT                         0914               $                              -
BANK OF AMERICA                       DEPOSIT                         0993               $                              -
BANK OF AMERICA                       DEPOSIT                         1021               $                              -
BANK OF AMERICA                       DEPOSIT                         1245               $                              -
KEY BANK                              DEPOSIT                         1293               $                              -
CIBC                                  DEPOSIT                         1309               $                              -
KEY BANK                              DEPOSIT                         1343               $                              -
WELLS FARGO                           DEPOSIT                         1362               $                              -
KEY BANK                              DEPOSIT                         1376               $                              -
BMO                                   DEPOSIT                         1389               $                              -
KEY BANK                              DEPOSIT                         1434               $                              -
KEY BANK                              DEPOSIT                         1483               $                              -
BANK OF AMERICA                       DEPOSIT                         1495               $                              -
KEY BANK                              DEPOSIT                         1517               $                              -
KEY BANK                              DEPOSIT                         1533               $                              -
WELLS FARGO                           DEPOSIT                         1541               $                              -
KEY BANK                              DEPOSIT                         1590               $                              -
KEY BANK                              DEPOSIT                         1608               $                              -
KEY BANK                              DEPOSIT                         1624               $                              -
CIBC                                  DEPOSIT                         1716               $                              -
BANK OF AMERICA                       DEPOSIT                         1717               $                              -
BANK OF AMERICA                       DEPOSIT                         1887               $                              -
FIFTH THIRD                           DEPOSIT                         2013               $                              -
WELLS FARGO                           DEPOSIT                         2089               $                              -
KEY BANK                              DEPOSIT                         2093               $                              -
FIFTH THIRD                           DEPOSIT                         2152               $                              -
WELLS FARGO                           DEPOSIT                         2191               $                              -
BANK OF AMERICA                       DEPOSIT                         2238               $                              -
BANK OF AMERICA                       DEPOSIT                         2254               $                              -
BANK OF AMERICA                       DEPOSIT                         2270               $                              -
BANK OF AMERICA                       DEPOSIT                         2306               $                              -
ROYAL BANK OF CANADA                  DEPOSIT                         2319               $                              -
ROYAL BANK OF CANADA                  DEPOSIT                         2327               $                              -
ROAYL BANK OF CANADA                  DEPOSIT                         2335               $                              -
BANK OF AMERICA                       DEPOSIT                         2377               $                              -
BANK OF AMERICA                       DEPOSIT                         2403               $                              -
BANK OF AMERICA                       DEPOSIT                         2445               $                              -
BANK OF AMERICA                       DEPOSIT                         2454               $                              -
BANK OF AMERICA                       DEPOSIT                         2474               $                              -
BANK OF AMERICA                       DEPOSIT                         2526               $                              -
BANK OF AMERICA                       DEPOSIT                         2542               $                              -
BANK OF AMERICA                       DEPOSIT                         2555               $                              -
WELLS FARGO                           DEPOSIT                         2632               $                              -
BANK OF AMERICA                       DEPOSIT                         2764               $                              -
WELLS FARGO                           DEPOSIT                         2910               $                              -
WELLS FARGO                           DEPOSIT                         2985               $                              -
WELLS FARGO BANK                      DEPOSIT                         2991               $                              -
WELLS FARGO BANK                      DEPOSIT                         3321               $                              -
KEY BANK                              DEPOSIT                         3371               $                              -
                                                      1 of 3
                             SCHEDULE OF BANK ACCOUNTS AND MONTH END ACCOUNT BALANCE
     Case 19-10234-KG
Things Remembered, Inc.                 Doc 348             Filed 03/28/19                    Page 5 of 13
Bank Account Balances - MOR 1a
Period Ending March 7, 2019




             Name of Institution       Type of Account Last 4 digits of account number       Ending Balance March 7, 2019
FIFTH THIRD BANK                      DEPOSIT                         3512               $                              -
FIFTH THIRD                           DEPOSIT                         3623               $                              -
KEY BANK                              DEPOSIT                         3642               $                              -
BANK OF AMERICA                       DEPOSIT                         3665               $                              -
WELLS FARGO                           DEPOSIT                         3705               $                              -
BANK OF AMERICA                       DEPOSIT                         3746               $                              -
BANK OF AMERICA                       DEPOSIT                         3762               $                              -
BANK OF AMERICA                       DEPOSIT                         3788               $                              -
BANK OF AMERICA                       DEPOSIT                         3791               $                              -
WELLS FARGO                           DEPOSIT                         3800               $                              -
BANK OF AMERICA                       DEPOSIT                         3814               $                              -
BANK OF AMERICA                       DEPOSIT                         3827               $                              -
BANK OF AMERICA                       DEPOSIT                         3830               $                              -
BANK OF AMERICA                       DEPOSIT                         3850               $                              -
BANK OF AMERICA                       DEPOSIT                         3872               $                              -
BANK OF AMERICA                       DEPOSIT                         3885               $                              -
BANK OF AMERICA                       DEPOSIT                         3911               $                              -
BANK OF AMERICA                       DEPOSIT                         3924               $                              -
BANK OF AMERICA                       DEPOSIT                         3937               $                              -
BANK OF AMERICA                       DEPOSIT                         3940               $                              -
BANK OF AMERICA                       DEPOSIT                         4059               $                              -
BANK OF AMERICA                       DEPOSIT                         4075               $                              -
BANK OF AMERICA                       DEPOSIT                         4088               $                              -
BANK OF AMERICA                       DEPOSIT                         4127               $                              -
BANK OF AMERICA                       DEPOSIT                         4130               $                              -
WELLS FARGO                           DEPOSIT                         4187               $                              -
BANK OF AMERICA                       DEPOSIT                         4271               $                              -
WELLS FARGO                           DEPOSIT                         4292               $                              -
WELLS FARGO                           DEPOSIT                         4357               $                              -
WELLS FARGO                           DEPOSIT                         4381               $                              -
WELLS FARGO                           DEPOSIT                         4420               $                              -
WELLS FARGO                           DEPOSIT                         4446               $                              -
WELLS FARGO                           DEPOSIT                         4462               $                              -
WELLS FARGO                           DEPOSIT                         4527               $                              -
BANK OF AMERICA                       DEPOSIT                         4577               $                              -
BANK OF AMERICA                       DEPOSIT                         4787               $                              -
BANK OF AMERICA                       DEPOSIT                         4790               $                              -
BANK OF AMERICA                       DEPOSIT                         4800               $                              -
CIBC                                  DEPOSIT                         4804               $                              -
BANK OF AMERICA                       DEPOSIT                         4826               $                              -
BANK OF AMERICA                       DEPOSIT                         4839               $                              -
BANK OF AMERICA                       DEPOSIT                         4907               $                              -
BANK OF AMERICA                       DEPOSIT                         4921               $                              -
WELLS FARGO                           DEPOSIT                         5067               $                              -
WELLS FARGO                           DEPOSIT                         5115               $                              -
BANK OF AMERICA                       DEPOSIT                         5272               $                              -
WELLS FARGO                           DEPOSIT                         5829               $                              -
WELLS FARGO                           DEPOSIT                         5837               $                              -
BANK OF AMERICA                       DEPOSIT                         5923               $                              -
BANK OF AMERICA                       DEPOSIT                         5925               $                              -
WELLS FARGO BANK                      DEPOSIT                         5971               $                              -
WELLS FARGO                           DEPOSIT                         5989               $                              -
FIFTH THIRD BANK                      DEPOSIT                         6090               $                              -
WELLS FARGO                           DEPOSIT                         6384               $                              -
WELLS FARGO BANK                      DEPOSIT                         6400               $                              -
CIBC                                  DEPOSIT                         6402               $                              -
WELLS FARGO BANK                      DEPOSIT                         6418               $                              -
WELLS FARGO BANK                      DEPOSIT                         6426               $                              -
WELLS FARGO BANK                      DEPOSIT                         6459               $                              -
WELLS FARGO BANK                      DEPOSIT                         6467               $                              -
WELLS FARGO BANK                      DEPOSIT                         6483               $                              -
WELLS FARGO BANK                      DEPOSIT                         6491               $                              -
WELLS FARGO BANK                      DEPOSIT                         6509               $                              -
WELLS FARGO BANK                      DEPOSIT                         6517               $                              -
WELLS FARGO BANK                      DEPOSIT                         6541               $                              -
WELLS FARGO BANK                      DEPOSIT                         6558               $                              -
WELLS FARGO BANK                      DEPOSIT                         6574               $                              -
WELLS FARGO BANK                      DEPOSIT                         6582               $                              -
WELLS FARGO BANK                      DEPOSIT                         6590               $                              -
WELLS FARGO BANK                      DEPOSIT                         6616               $                              -
WELLS FARGO BANK                      DEPOSIT                         6624               $                              -
WELLS FARGO BANK                      DEPOSIT                         6632               $                              -
WELLS FARGO BANK                      DEPOSIT                         6640               $                              -
BANK OF AMERICA                       DEPOSIT                         6641               $                              -
WELLS FARGO BANK                      DEPOSIT                         6691               $                              -
WELLS FARGO                           DEPOSIT                         6756               $                              -
BANK OF AMERICA                       DEPOSIT                         7002               $                              -
SCOTIA                                DEPOSIT                         7218               $                              -
WELLS FARGO BANK                      DEPOSIT                         7273               $                              -
WELLS FARGO                           DEPOSIT                         7457               $                              -
WELLS FARGO                           DEPOSIT                         7465               $                              -
                                                      2 of 3
                             SCHEDULE OF BANK ACCOUNTS AND MONTH END ACCOUNT BALANCE
        Case 19-10234-KG
Things Remembered, Inc.                          Doc 348                  Filed 03/28/19                  Page 6 of 13
Bank Account Balances - MOR 1a
Period Ending March 7, 2019




             Name of Institution                Type of Account    Last 4 digits of account number       Ending Balance March 7, 2019
WELLS FARGO                                    DEPOSIT                            7481               $                              -
WELLS FARGO                                    DEPOSIT                            7499               $                              -
WELLS FARGO                                    DEPOSIT                            7515               $                              -
WELLS FARGO                                    DEPOSIT                            7549               $                              -
WELLS FARGO                                    DEPOSIT                            7553               $                              -
WELLS FARGO                                    DEPOSIT                            7556               $                              -
WELLS FARGO                                    DEPOSIT                            7572               $                              -
WELLS FARGO                                    DEPOSIT                            7598               $                              -
WELLS FARGO                                    DEPOSIT                            7614               $                              -
WELLS FARGO                                    DEPOSIT                            7622               $                              -
WELLS FARGO BANK                               DEPOSIT                            7623               $                              -
WELLS FARGO                                    DEPOSIT                            7630               $                              -
WELLS FARGO                                    DEPOSIT                            7663               $                              -
WELLS FARGO                                    DEPOSIT                            7689               $                              -
WELLS FARGO                                    DEPOSIT                            7697               $                              -
BANK OF AMERICA                                DEPOSIT                            7706               $                              -
WELLS FARGO                                    DEPOSIT                            7713               $                              -
WELLS FARGO BANK                               DEPOSIT                            7721               $                              -
WELLS FARGO                                    DEPOSIT                            7747               $                              -
WELLS FARGO                                    DEPOSIT                            7754               $                              -
WELLS FARGO                                    DEPOSIT                            7770               $                              -
BANK OF AMERICA                                DEPOSIT                            7774               $                              -
WELLS FARGO BANK                               DEPOSIT                            7940               $                              -
CITIZENS BANK                                  DEPOSIT                            7990               $                              -
BANK OF AMERICA                                DEPOSIT                            8025               $                              -
BANK OF AMERICA                                DEPOSIT                            8070               $                              -
BANK OF AMERICA                                DEPOSIT                            8096               $                              -
BANK OF AMERICA                                DEPOSIT                            8107               $                              -
BANK OF AMERICA                                DEPOSIT                            8193               $                              -
BANK OF AMERICA                                DEPOSIT                            8229               $                              -
BANK OF AMERICA                                DEPOSIT                            8232               $                              -
WELLS FARGO                                    DEPOSIT                            8246               $                              -
BANK OF AMERICA                                DEPOSIT                            8287               $                              -
BANK OF AMERICA                                DEPOSIT                            8407               $                              -
BANK OF AMERICA                                DEPOSIT                            8449               $                              -
BANK OF AMERICA                                DEPOSIT                            8452               $                              -
BANK OF AMERICA                                DEPOSIT                            8494               $                              -
FIFTH THIRD BANK                               DEPOSIT                            8506               $                              -
FIFTH THIRD BANK                               DEPOSIT                            8514               $                              -
BANK OF AMERICA                                DEPOSIT                            8559               $                              -
BANK OF AMERICA                                DEPOSIT                            8614               $                              -
BANK OF AMERICA                                DEPOSIT                            8656               $                              -
BANK OF AMERICA                                DEPOSIT                            8705               $                              -
BANK OF AMERICA                                DEPOSIT                            8717               $                              -
BANK OF AMERICA                                DEPOSIT                            8779               $                              -
WELLS FARGO BANK                               DEPOSIT                            8784               $                              -
BANK OF AMERICA                                DEPOSIT                            8818               $                              -
BANK OF AMERICA                                DEPOSIT                            8850               $                              -
BANK OF AMERICA                                DEPOSIT                            8876               $                              -
WELLS FARGO                                    DEPOSIT                            8906               $                              -
WELLS FARGO                                    DEPOSIT                            8943               $                              -
WELLS FARGO                                    DEPOSIT                            8992               $                              -
WELLS FARGO                                    DEPOSIT                            9024               $                              -
WELLS FARGO                                    DEPOSIT                            9040               $                              -
WELLS FARGO                                    DEPOSIT                            9057               $                              -
BANK OF AMERICA                                DEPOSIT                            9141               $                              -
WELLS FARGO                                    DEPOSIT                            9651               $                              -
WELLS FARGO                                    DEPOSIT                            9669               $                              -
KEY BANK                                       DEPOSIT                            9740               $                              -
BANK OF AMERICA                                DEPOSIT                            9835               $                              -

Total                                                                                                $                      10,229,920

- Bank account balances do not reflect the $3M of sale proceeds received into escrow the week of 2/9. It has not been
included in the Company's cash balances as it is not available until the sale closing provisions of the APA are met.
- I, Brett Witherell, attest that all requisite bank reconciliations for the above-referenced bank accounts have been
performed for the reporting period.




                                                                 3 of 3
                                               Case 19-10234-KG                                       Doc 348                    Filed 03/28/19                           Page 7 of 13


                            In re: Things Remembered, Inc. et. al.                                                                             Case No. 19-10234 (KG)
                                                Debtor                                                                                         Reporting Period: As of Month Ended March 7, 2019

                                                                          SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                                    This schedule is to include all retained professional payments from case inception to current month

                                                                Amount                                   Check                        Amount Paid                             Year-To-Date
         Payee                Period Covered                   Approved             Payor            Number    Date               Fees       Expenses                     Fees          Expenses
None                        2/6/2019 - 3/7/2019                             n/a                     n/a     n/a               n/a         n/a                     n/a               n/a




- TRM Holdco & TRM Holdings Corp. has no activity to report.




                                                                                                                                                                                                   FORM MOR-1b
                                                                                                                                                                                                         (04/07)
                                 Case 19-10234-KG                            Doc 348               Filed 03/28/19               Page 8 of 13



In re Things Remembered, Inc. et. al.                                                                     Case No. 19-10234 (KG)
                    Debtor                                                                                Reporting Period: As of Month Ended March 7, 2019

                                                           STATEMENT OF OPERATIONS
                                                                          (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                                                     Cumulative
REVENUES                                                                                                  Month                      Filing to Date
Gross Revenues                                                                                                           20,093,317                20,093,317
Less: Returns and Allowances                                                                                               (228,639)                 (228,639)
Net Revenue                                                                                                              19,864,679                19,864,679
COST OF GOODS SOLD
Cost of Goods Sold                                                                                                       10,338,436               10,338,436
Freight Expense                                                                                                             286,986                  286,986
Shrink                                                                                                                      724,939                  724,939
Damage/Obsolescence                                                                                                        (471,065)                (471,065)
Gross Profit                                                                                                              8,985,383                8,985,383
OPERATING EXPENSES
Advertising                                                                                                                 128,440                  128,440
Auto and Truck Expense                                                                                                       32,836                   32,836
Bad Debts                                                                                                                     1,616                    1,616
Bank/Credit Card Fees                                                                                                       323,499                  323,499
Contributions                                                                                                                   -                        -
Employee Benefits Programs                                                                                                1,066,840                1,066,840
Insider Compensation*                                                                                                        71,461                   71,461
Insurance                                                                                                                    57,454                   57,454
Management Fees/Bonuses                                                                                                         -                        -
Office Expense                                                                                                              127,243                  127,243
Pension & Profit-Sharing Plans                                                                                                  -                        -
Repairs and Maintenance                                                                                                     549,297                  549,297
Rent and Lease Expense                                                                                                    2,788,249                2,788,249
Salaries/Commissions/Fees                                                                                                 5,300,074                5,300,074
Supplies                                                                                                                     41,912                   41,912
Taxes - Payroll                                                                                                             472,290                  472,290
Taxes - Real Estate                                                                                                         328,216                  328,216
Taxes - Other                                                                                                                    61                       61
Travel and Entertainment                                                                                                     59,727                   59,727
Utilities                                                                                                                   330,858                  330,858
Other (attach schedule)                                                                                                     225,749                  225,749
Total Operating Expenses Before Depreciation                                                                             11,905,820               11,905,820
Depreciation/Depletion/Amortization                                                                                         637,925                  637,925
Net Profit (Loss) Before Other Income & Expenses                                                                         (3,558,362)              (3,558,362)
OTHER INCOME AND EXPENSES
Other Income (attach schedule)                                                                                               (24,551)                 (24,551)
Interest Expense                                                                                                           1,715,421                1,715,421
Other Expense (attach schedule)                                                                                               31,844                   31,844
Net Profit (Loss) Before Reorganization Items                                                                             (5,281,077)              (5,281,077)
REORGANIZATION ITEMS
Professional Fees                                                                                                          4,506,849               4,506,849
U. S. Trustee Quarterly Fees                                                                                                     -                       -
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)                                                 (24,255)                (24,255)
Gain (Loss) from Sale of Equipment                                                                                         3,338,524               3,338,524
Other Reorganization Expenses (attach schedule)                                                                                  -                       -
Total Reorganization Expenses                                                                                                    -                       -
Income Taxes                                                                                                                     -                       -
Net Profit (Loss)                                                                                                        (13,150,704)            (13,150,704)

- *"Insider" is defined in 11 U.S.C. Section 101(31).
- Damage/Obsolescence - Positive value is result of sale of mechandise that was previously written down as obsolesced.
- Insider compensation is ordinary course salary & expense amounts for CEO & Secretary/General Counsel.
- Debtors TRM Holdco Corp. (Case No. 19-10236 (KG)) and TRM Holdings Corporation (Case No. 19-10238 (KG)) had no
income statement activity for the reporting period.




                                                                                                                                                                 FORM MOR-2
                                                                                                                                                                      (04/07)
Things Remembered, Inc. Case                       19-10234-KG                    Doc 348                 Filed 03/28/19                Page 9 of 13
Balance Sheet (US only) - MOR 3
Period Ending March 7, 2019
                                                                                                           Things Remembered, Inc.                         TRM Holdings Corp.
                                                                                                  For Period Ending      For Period Ending                  For Period Ending
                                                                                                     Feb 5, 2019           Mar 7, 2019                        Mar 7, 2019
I. Assets
   1.) Current Assets
            i.) Cash                                                                                                 7,850                       11,373                    -
           ii.) Accounts Receivable                                                                                  1,667                          684                    -
          iii.) Prepaid Expenses                                                                                     8,090                        6,325                    -
          iv.) Inventories                                                                                          23,309                       17,998                    -
           v.) Deferred Taxes                                                                                          -                            -                      -
   2.) Total Current Assets                                                                                         40,916                       36,380                    -
  3.)     Property and Equipment, at cost                                                                           36,226                       28,006                    -
  4.)     Less - Accumulated Depreciation                                                                          (18,143)                     (14,144)                   -
  5.)     Total property and equipment, net                                                                         18,083                       13,862                    -
  6.)     Goodwill                                                                                                      -                           -                      -
  7.)     Intangible, net                                                                                             8,456                       8,456                    -
  8.)     Long Term Deferred Assets                                                                                     -                           -                      -
  9.)     Other Long Term Assets                                                                                      4,424                       4,421                    -
  10.)    Total Assets                                                                                              71,880                       63,119                    -
II. Liabilities and Shareholder's Equity
   1.) Current Liabilities
               i.) Revolver                                                                                         11,000                       11,000                 11,000
              ii.) Current Portion of Long Term Debt                                                                   -                            -                      -
            iii.) Account Payable                                                                                   31,136                       36,801                    -
             iv.) Accrued Liabilities                                                                               15,936                       14,829                    -
              v.) Deferred Revenue                                                                                   1,381                            11                   -
             vi.) Debt to Related Party                                                                            (10,775)                     (10,783)                   -
            vii.) Accrued Taxes                                                                                        (99)                         (99)                   -
           viii.) Current Deferred Tax Liability                                                                       -                            -                      -
   2.) Total Current Liabilities                                                                                    48,580                       51,758                 11,000
             i.) Long Term Term Loans                                                                             124,419                       125,675                125,675
            ii.) Long Term Debt                                                                                   (12,828)                      (12,828)               (12,828)
           iii.) Long Term Deferred Financing                                                                        (848)                         (848)                  (848)
  1.)     Non-Current Long Term Debt                                                                              110,743                       111,999                111,999
  2.)     Other Long Term Liabilities                                                                                 2,698                       2,652                    -
  3.)     Deferred Taxes                                                                                                -                           -                      -
  4.)     Stockholder's Equity
             i.) Paid-in Capital                                                                                     2,500                        2,500                    -
            ii.) Retained Earnings                                                                                 (92,640)                     (92,640)                   -
           iii.) Calculated YTD Income                                                                                 -                        (13,151)                   -
           iv.) Retained Earnings Adjustment                                                                           -                            -                      -
  5.)     Total Stockholder's Equity                                                                               (90,140)                    (103,291)                   -
  6.)     Total Liabilities & Stockholder's Equity                                                                  71,880                       63,119                122,999

  Notes
  - The period ending February 5, 2019 is reported on a consolidated basis.
  - Cash in current assets includes $1.3M in cash funded for direct deposits that has cleared from bank accounts but has not yet been
  released from the balance sheet. Cash also includes ~$150K of cash in check float.
  - $10.8M intercompany Canada receivable reflected as negative liability in Debt to Related Parties
  - Debtor TRM Holdco Corp. (Case No. 19-10236 (KG)) has no assets or liabilities on its balance sheet.
  - TRM Holdings Corp. is co-guarantor of long term debt obligations (Term Loan & Revolving Credit Facility).
                                  Case 19-10234-KG                                  Doc 348                 Filed 03/28/19              Page 10 of 13



In re: Things Remembered, Inc. et. al.                                                                                   Case No. _19-10234 (KG)__
                        Debtor                                                                                           Reporting Period: As of Month Ended March 7, 2019

                                                                  STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                                   Beginning             Amount                                                             Ending
                                                                      Tax               Withheld or           Amount          Date         Check No.          Tax
                                                                    Liability            Accrued               Paid           Paid          or EFT          Liability
Federal
Withholding                                       See Attached
FICA-Employee
FICA-Employer
Unemployment
Income
Other:_________________
  Total Federal Taxes
State and Local
Withholding
Sales
Excise
Unemployment
Real Property
Personal Property
Other:_________________
  Total State and Local
Total Taxes
State, Local, Federal taxes are processed and paid by payroll processing company ADP

                                                       SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                                              Number of Days Past Due
                                                               Current       0-30                          31-60         61-90           Over 90        Total
Accounts Payable                                                    $136,018
Wages Payable
Taxes Payable
Rent/Leases-Building
Rent/Leases-Equipment
Secured Debt/Adequate Protection Payments
Professional Fees
Amounts Due to Insiders*
Other:__________________________
Other:__________________________
Total Postpetition Debts                                               $136,018

Explain how and when the Debtor intends to pay any past-due postpetition debts.
- Postpetition debts are to be paid by the Debtors in the ordinary course of business with cash on hand.
- Debtors TRM Holdco Corp. (Case No. 19-10236 (KG)) and TRM Holdings Corporation (Case No. 19-10238 (KG)) had no activity to report.




                                                                                                                                                                             FORM MOR-4
                                                                                                                                                                                  (04/07)
Case 19-10234-KG   Doc 348   Filed 03/28/19   Page 11 of 13
Case 19-10234-KG   Doc 348   Filed 03/28/19   Page 12 of 13
                                Case 19-10234-KG                               Doc 348                Filed 03/28/19                        Page 13 of 13



In re: Things Remembered, Inc. et. al.                                                                                                  CaseNo.
                                                                                                                                       Case  No.___________________________
                                                                                                                                                 19-10234 (KG)
                       Debtor                                                                                                          Reporting
                                                                                                                                        ReportingPeriod:_____________________
                                                                                                                                                  Period: As of Month Ended March 7, 2019



                                  ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                                                             Amount
Total Accounts Receivable at the beginning of the reporting period                                                                       $    1,667,423
+ Amounts billed during the period                                                                                                       $          -
- Amounts collected during the period                                                                                                    $      983,688
Total Accounts Receivable at the end of the reporting period                                                                             $      683,735

Accounts Receivable Aging                                                                                                                       Amount
0 - 30 days old                                                                                                                          $      654,515
31 - 60 days old                                                                                                                         $        4,441
61 - 90 days old                                                                                                                         $       16,687
91+ days old                                                                                                                             $        8,093
Total Accounts Receivable                                                                                                                $      683,735
Amount considered uncollectible (Bad Debt)                                                                                               $          -
Accounts Receivable (Net)                                                                                                                $      683,735
0-30 days old receivable aging includes $194,668 of Credit Card and Amazon Receivables and $412,508.05 of Other
Receivables(See attached for detail)

Receivables does not include $10.7M Canada Intercompany Receivable (listed as negative liability in Debt to Related Party Balance Sheet Account)


                                                                DEBTOR QUESTIONNAIRE

Must be completed each month                                                                                                            Yes                No
1. Have any assets been sold or transferred outside the normal course of business                                                       X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession                                                                        X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation                                                   X
   below.
4. Are workers compensation, general liability and other necessary insurance                                                            X
   coverages in effect? If no, provide an explanation below.
                                                                                                                                        X
5. Has any bank account been opened during the reporting period? If yes, provide documentation
identifying the opened account(s). If an investment account has been opened    provide the required
documentation pursuant to the Delaware Local Rule 4001-3.

- Assets sold outside normal course of business include furniture and fixture sales from GOB sales concluded Feb 28, 2019 as
authorized by the Court.
- Debtors TRM Holdco Corp. (Case No. 19-10236 (KG)) and TRM Holdings Corporation (Case No. 19-10238 (KG)) had no activity
to report.
-The Debtors conducted certain closing store sales outside of the ordinary course of business as authorized by the Court [D.I. 217].
-Two (2) Bank Accounts were opened with Fifth Third Bank to serve as escrow accounts for utility deposits (account #4177) and an
escrow account for springs goods deposits (account #3492) during the reporting period.




                                                                                                                                                                              FORM MOR-5
                                                                                                                                                                                   (04/07)
